DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
This Office Action is in response to communications filed on 9/28/2021. No claims were amended. Claim 7 was cancelled. Likewise, claims 1-6 and 8 remain pending for examination. 

Title 35, U.S. Code
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 
Claim Rejections - 35 USC § 103
Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chandy (US 20140277945) in view of Farrelly et al., (Farrelly; US 20040107032) further in view of Cooke et al., (Cooke; US 20170001646).

Regarding claim 6 (Currently Amended), Chandy teaches a steering system of a vehicle (¶016, Figs 1- 4; steering system 30 includes hand-wheel 34 coupled to steering shaft 36, steering system 30 is an electric power steering (EPS) system and includes a steering assist unit 38 that couples to the steering shaft 36 and tie rods of vehicle 10, also see ¶011, ¶012) comprising 
a haptic feedback generator (¶026; warning may be a haptic indicator) configured to execute:

controlling the actuator (¶016; steering assist unit 38 includes a steering mechanism (not shown) that may be coupled through the steering shaft 36 to a steering actuator motor and gearing).
Chandy is silent on generating haptic feedback by applying an alternating torque by an actuator to an initial torque, and when the haptic feedback is present and/or simultaneously when the haptic feedback occurs to provide a compensating torque to the steering grip, such that a drop in the initial steering torque caused by the application of the alternating torque is compensated for by the compensating torque. Farrelly from an analogous art teaches a power assisted steering system for a motor driven road vehicle, the system including assist torque signal generating means arranged to generate an assist torque signal for the steering system in response to the driver's applied torque and sensed vehicle speed and effective to reduce the driver's steering effort and a means for generating a haptic torque based upon additional input arranged to be added to the torque assist signal (¶007). Farrelly teaches the concept of generating haptic feedback by applying an alternating torque by an actuator to an initial torque (figs. 5, 6 and 7, ¶054, ¶055; Examiner interprets understeer torque, lateral acceleration torque and the haptic torque as forming an alternating torque input into the actuator/motor), and when 
 Chandy and Farrelly are both silent on wherein the haptic feedback is a vibration on the steering grip. Cooke from an analogous art teaches a controller and method for controlling a motor vehicle. Cooke teaches the concept wherein the haptic feedback is a vibration on the steering grip (haptic feedback provided by inducing vibration in component, such as a steering wheel 181, a seat 191, an accelerator pedal 161 or a brake pedal 163 (¶119). Therefore, it would have been obvious for one of ordinary skill in the art to combine the steering system of Chandy and Farrelly with the concept of haptic feedback being a vibration on the steering grip, as taught by for Cooke, simply to enhance the steering system with haptic feedback by inducing a vibration in a component of the vehicle as an alternate means of warning the user (Cooke, ¶119, means other than audible warning).

Regarding claim 8, Chandy and Farrelly teach the steering system according to claim 6, and Chandy further teaches wherein the actuator is a support motor (¶016; steering assist unit 38 includes a steering mechanism coupled through steering shaft 36 to a steering actuator 

Regarding claim 1, claim 1 is still interpreted and rejected the same as claim 6.

Regarding claim 2, Chandy and Farrelly teach the method according to claim 1, and Chandy further teaches wherein the compensating torque is maintained, at least in part, until the end of the haptic feedback (¶028; determining a limited corrective steering torque… representing a comfort limit of the amount of assist torque that may be provided to the hand-wheel 34 by the system; Examiner  interprets the limited corrective steering torque to mean that the compensating torque is applied by the actuator by at least a certain amount, i.e., greater than zero which coincides with paragraph 28 in Applicant’s specification).

Regarding claim 3, Chandy and Farrelly teach the method according to claim 2, but neither explicitly states wherein the compensating torque decreases to the value 0 at least by the end of the haptic feedback. However, Chandy teaches that the steering commands may be a torque vibration or a nudging torque pulse to the hand-wheel 34 (¶026). Chandy also teaches determining a limited corrective steering torque which represents a comfort limit of the amount of assist torque provided to the hand-wheel 34 by the system and that the comfort limit represents the allowable amount of assist torque that may appropriately be provided to hand-wheel 34 during a corrective action so that the corrective action is the steering assist torque provided by the system keeping vehicle 10 within lane markers 14 (¶028; FIG. 1). In other words, Chady’s lane keeping system generates feedback for a corrective input into the handwheel 34 in the event of a path deviation with respect to the lane markers 14 (¶017; FIG. 1). Examiner interprets the preceding points to mean that the corrective input in Chady’s system turns on and off along with the feedback for the corrective input into the handwheel as they are 

Regarding claim 4, Chandy and Farrelly teach the method according to claim 1, and Chandy further teaches wherein the compensating torque decreases to the value 0 at least by the end of the haptic feedback (¶028; determining a limited corrective steering torque… representing a comfort limit of the amount of assist torque that may be provided to the hand-wheel 34 by the system; Examiner  interprets the limited corrective steering torque to mean that the compensating torque is applied by the actuator until the counter torque ceases which coincides with paragraph 28 in Applicant’s specification).

Regarding claim 5, Chandy and Farrelly teach the method according to claim 1, and Chandy further teaches wherein the haptic feedback warns the vehicle driver of leaving a driving lane (¶017, Fig 1; lane keeping system generates feedback for a corrective input into the hand-wheel 34 when a path deviation with respect to lane markers 14 is detected, also ¶026; if the error between target vehicle state and the estimated vehicle state exceeds a threshold value, alert module 72 may activate a warning… which may be a haptic indicator or may also generate .

Response to Arguments
Applicant's arguments filed 9/28/2021 have been fully considered, but they were not persuasive. In pages marked 5 of 7 of Applicant’s Arguments submitted 9/28/2021, Applicant argues that Chandy and Farrelly, do not provide a compensating torque such that a drop in the initial steering torque caused by the haptic feedback is compensated for by the compensating torque..
Examiner, with all due respect disagrees, and further posits that Farrelly teaches this concept as recited in claim above and that in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
                                                                                                               
           Citation of pertinent Prior Arts                                                                                     
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Gupta et al., (US 20170076606) teaches various aspects of a system and method to
provide driving assistance are disclosed herein.  The system comprises one or more circuits in an electronic control unit used in a vehicle configured to detect one or more actions associated with the vehicle based on one or more signals generated by one or more sensors embedded in the vehicle.  The electronic control unit may be further configured to control the activation of an imaging device located on the vehicle at an opposite side of a driver of the vehicle, based on the 

	Hu et al., (US 20180057001) teaches examples whereby haptic feedback is at a steering wheel, through a driver's seat, or through accelerator and/or brake pedals may be used to provide guidance information to a driver regarding driving style.  Similarly, audible messages may be generated to instruct driving behavior according to a predetermined speed and/or torque profile based on forecast driving events realized through analysis of sensed and connectivity data.
                                                                                   Conclusion                                                    
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                                                                                                                                                                                        

						/QUAN-ZHEN WANG/                                                                       Supervisory Patent Examiner, Art Unit 2684